Citation Nr: 0300124	
Decision Date: 01/06/03    Archive Date: 01/15/03

DOCKET NO.  00-05 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to a higher initial rating for 
hypertension, currently evaluated as noncompensably 
disabling.  

3.  Entitlement to a higher initial rating for perforation 
of the left tympanic membrane, with left ear hearing loss, 
currently evaluated as noncompensably disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James J. Dunphy, Counsel

INTRODUCTION

The veteran served on active duty from November 1964 to 
November 1977.

In November 2002, the veteran raised the issues of 
entitlement to service connection for a foot disorder 
secondary to service connected diabetes and to an 
increased rating for traumatic arthritis of the right 
knee.  The record reflects that the RO has begun to take 
action on these claims.  The record now before the Board 
does not show that these issues have been adjudicated.  
Action by the Board of Veterans' Appeals (Board) 
concerning these issues is not appropriate at this time.  


FINDINGS OF FACT

1.  All evidence required for the equitable disposition of 
the veteran's claim has been received.  

2.  PTSD has not been diagnosed, nor is there evidence to 
support any claim of an inservice stressor. 

3.  The veteran's diastolic readings are all below 100, 
with systolic readings all below 160, and, while the 
veteran does take medication for alleviation of his 
hypertension, he has not presented a history of diastolic 
pressures 100 or more.  

4.  The veteran retains Level I hearing in the service 
connected left ear, and he is not totally deaf in the non-
service connected right ear.  


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.102, 3.303 (2002)

2.  The criteria for a compensable rating for hypertension 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 and 
Supp 2002); 38 C.F.R. § 4104, Part 4, Code 7101 (2002)

3.  The criteria for a compensable rating for perforation 
of the left tympanic membrane with hearing loss are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 and Supp 2002); 
38 C.F.R. § 4.85, Part 4, Code 6200 (2002)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


The Veterans Claims Assistance Act of 2000 (VCAA) 
redefined VA's duty to assist and enhanced its duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 (West Supp. 2002).  
See also 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326) 
(2002) (regulations implementing the VCAA).  

The VCAA prescribed that the amendments to 38 U.S.C. 
§ 5107 are effective retroactively to claims filed and 
pending before the date of enactment.  38 U.S.C.A. § 5107 
note  (Effective and Applicability Provisions) (West Supp. 
2002).  The United States Court of Appeals for the Federal 
Circuit has ruled that the retroactive effective date 
provision of the Act applies only to the amendments to 
38 U.S.C. § 5107.  See Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002); Dyment v. Principi, 287 F.3d 1377 (Fed. 
Cir. 2002).  However, the VA regulations promulgated to 
implement the Act provide for the retroactive effect of 
the regulations, except for the amendment relating to 
claims to reopen previously denied claims.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Whereas VA regulations are 
binding on the Board, 38 C.F.R. § 20.101(a) (2002), the 
Board in this decision will apply the regulations 
implementing the VCAA as they pertain to the claims at 
issue.

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  The Board first reviewed the process with 
regard to the veteran's claim for service connection for 
PTSD.  The veteran was informed in a January 2000 letter 
that his claim for service connection for PTSD was not 
well grounded.  A statement of the case was furnished in 
February 2000 in this regard.  Subsequent to the 
implementation of the VCAA, the veteran was provided with 
a letter in June 2001 informing him of the change in law 
effected by the VCAA and advising him of the information 
and evidence necessary to support a service connection 
claim under the VCAA.  In effect, the RO treated the claim 
as incomplete and then worked with the veteran to complete 
his application to the extent possible.  The Board 
therefore concludes that there is no issue as to the 
provision of a form or instructions for applying for the 
claimed benefit.  38 U.S.C.A. § 5102; 38 C.F.R. § 3.159 
(b)(2).  

Turning to the issue of the ratings for the hypertension 
and the left ear hearing loss, the Board notes that 
service connection for these disorders was granted in 
August 2002, and the veteran expressed disagreement with 
the ratings in an August 2002 letter, triggering the 
claims for higher rating for these disabilities.  

In November 2002, the veteran was furnished with a 
statement of the case on the issues of the evaluations for 
the perforation of the tympanic membrane with left ear 
hearing loss and for hypertension.  At the same time, he 
was furnished with a supplemental statement of the case on 
the issue of service connection for PTSD.  These documents 
set forth the legal criteria governing the claims now 
before the Board, list the evidence considered by the RO, 
and offer an analysis of the facts as applied to the legal 
criteria set forth therein, thereby informing the veteran 
of the information and evidence necessary to substantiate 
his claims.  The Board notes that this correspondence, 
which noted that there was no diagnosis of PTSD or 
stressor in service, that the veteran's hypertension was 
controlled with diastolic readings under 90, and that the 
veteran's audiometric testing did not support a 
compensable rating, essentially informed the veteran of 
what evidence was required.  These documents also informed 
the veteran of the types of information needed to 
establish entitlement and of what evidence was already in 
the claims folder.  The Board therefore concludes that the 
RO essentially informed the veteran which evidence, if 
any, should be obtained by him, and which evidence, if 
any, would be obtained by the VA.  Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  In addition, the statement 
of the case contained pertinent provisions of the 
regulations implementing the VCAA, including 38 C.F.R. 
§ 3.159 (b)(1), which sets forth the requirements 
addressed in Quartuccio.  The record as a whole shows that 
VA has informed the veteran of the type of information and 
evidence necessary to substantiate his claims.  

VA must also make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate 
the claim for the benefit sought unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Such 
assistance includes making every reasonable effort to 
obtain relevant records (including private and service 
medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies 
to the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b) and (c); 38 C.F.R. § 3.159(c)(1-3).  
The RO has obtained the service medical records and the 
reports of private medical treatment pertinent to this 
appeal and reported by the veteran.  The RO has associated 
them with the record.  The veteran has not identified 
additional sources that could furnish evidence relevant to 
the issue before the Board, and the Board is aware of 
none.  In this regard, the Board notes that the veteran 
specifically indicated in a November 2002 statement that 
he had no additional evidence to submit.  

Assistance shall include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In this 
case, the veteran has been furnished with examinations 
with regard to the issue of increased ratings for the left 
ear disorder and the hypertension.  While the veteran has 
not been provided with an examination with regard to the 
claim for service connection for PTSD, the Board also 
notes that he has not provided any medical evidence 
demonstrating the presence of this disorder, nor has he 
made reference to any such evidence.  Moreover, there is 
no evidence confirming the presence of a stressor as 
claimed.  A VA examination is not indicated in a situation 
in which the presence of a stressor is not shown.  See 
38 C.F.R. § 3.304 (f) (2002).

Thus, on appellate review, the Board sees no areas in 
which further development is needed.  The RO has met the 
requirements of the VCAA, and there would be no benefit in 
developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens 
on VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would 
only result in unnecessarily imposing additional burdens 
on VA with no benefit flowing to the veteran are to be 
avoided).  Under these circumstances, adjudication of this 
appeal, without referral to the RO for further 
consideration of the claim under the VCAA, poses no 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC 16-92.  

Service connection for PTSD

The veteran has argued that he currently suffers from PTSD 
resultant from combat service in Vietnam.  He notes that 
he was a combat medic, and took fire while evacuating the 
wounded.  While the official records do not demonstrate 
that he was awarded the Combat Medic Badge, he argues that 
it was pinned on him by an officer.  The Board also notes 
that the veteran was awarded the Republic of Vietnam Cross 
of Gallantry with Palm.  This decoration, which was 
awarded by the Republic of Vietnam and not the United 
States, demonstrates that the veteran was in a combat 
zone.  However, it does not, in and of itself, demonstrate 
that the veteran was engaged in combat.  The veteran has 
not provided other evidence documenting that he was 
engaged in combat.  The veteran has only provided vague 
assertions of a stressor, which in their nature, cannot be 
confirmed.  The record demonstrates that he was not 
awarded decorations confirming participation in combat as 
claimed.  

Moreover, the veteran has not provided any documentation 
of the current presence of PTSD.  The medical evidence of 
record is limited to treatment and examination of the 
veteran's physical complaints.  Additionally, in a 
November 2002 statement, the veteran reported that he did 
not have any additional evidence to provide. Accordingly, 
in the absence of evidence of the stressor and a diagnosis 
of PTSD as a consequence of the stressor,  the Board finds 
no reasonable basis for the grant of service connection 
for PTSD.  

Increased rating for hypertension

Under the laws administered by the VA, disability 
evaluations are determined by the application of a 
schedule of ratings which is based on average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2002).  Separate diagnostic codes identify the various 
disabilities.  

The record shows that the veteran's original claim for 
service connection was received in June 2001 and was 
granted in August 2002, when a non compensable rating was 
assigned under Diagnostic Code 7101, effective in June  
2001.  The veteran disagreed with the evaluation assigned, 
and this appeal ensued.  

The veteran's claim for a higher evaluation for 
hypertension is an original claim that was place in an 
appellate status by his disagreement with the initial 
rating award.  In this circumstances, the rule in 
Francisco v. Brown 7 Vet.App 55, 58 (1994) ("Where 
entitlement to compensation has already bee established 
and an increase in disability is at issue, the present 
level of disability is of primary importance"), is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service 
connection for that disability.  Rather, at the time of 
the an initial rating, separate ratings may be assigned 
for separate periods of time based on the facts found - a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).

On the veteran's separation medical examination, it was 
noted that the veteran had essential hypertension, 
controlled by medication.  The blood pressure reading was 
138/88.  

The Board further notes that service connection is in 
effect for status post myocardial infarction, currently 
rated 30 percent disabling.  There is a separate non-
compensable rating for hypertension.  

Of record are reports of treatment at the East Tennessee 
Heart Consultants.  The veteran was seen in December 1999, 
at which time he indicated that he did not have any chest 
pain or shortness of breath.  Blood pressure readings were 
150/80 and 148/88.  The treating physician concluded that 
the veteran was doing great.  In a November 2000 treatment 
note, it was indicated that the veteran's blood pressure 
was 170/90, and it was reported that the veteran had not 
taken his blood pressure medicine.  Heart examination 
revealed S1 and S2 to be within normal limits, and his 
point of maximal impulse (PMI) was normal.  
Electrocardiogram (EKG) was entirely within normal limits.  
The treating physician concluded that the veteran was 
doing well from a cardiovascular standpoint.    

VA examined the veteran for compensation purposes in July 
2001.  It was noted that the veteran was placed on 
medication beginning in 1977 and did not have any symptoms 
from either the hypertension or the medication.  It was 
noted that the veteran had a heart attack and subsequent 
angioplasty in 1996.  After the heart attack, the 
veteran's medications were changed, and the veteran is 
currently on Lopressor, Diltiazem, and Monopril.  None of 
these medications were reported to be causing the veteran 
problems.  A subsequent myocardial infarction in 1999 was 
also reported.  The diagnosis was essential hypertension, 
moderately well controlled.  The veteran also underwent 
cardiac testing at the Cardiology Associates of East 
Tennessee.  He underwent an exercise test, which was 
negative for ischemia.  Blood pressure response was within 
normal limits.  

A 10 percent evaluation is warranted for diastolic 
pressure predominantly 100 or more; or systolic pressure 
predominantly 160 or more; a minimum evaluation is also 
warranted for an individual with a history of diastolic 
pressure predominantly 100 or more who requires continuous 
medication for control.  38 C.F.R. § 4.104, Code 7101.  

A review of the evidence of record demonstrates that blood 
pressure readings have been predominantly below 160 
systolic and 100 diastolic.  In fact, subsequent to 
exercise testing as part of the July 2001 VA compensation 
examination, blood pressure was within normal limits.  The 
VA examination, as well as the reports of private medical 
treatment, indicate that the veteran is taking medication 
for his high blood pressure.  However, the veteran has not 
presented any evidence that there is a history of 
diastolic pressure predominately 100 or more requiring the 
continuous medication.  In fact, in the November 2000 
treatment record from the East Tennessee Heart 
Consultants, it was noted that while the veteran had not 
taken his medications that morning, his diastolic pressure 
was nevertheless 90.  Hence, the Board finds no reasonable 
basis for the grant of an increased rating for the 
veteran's hypertension.  

Increased rating for perforation of the left tympanic 
membrane

The record shows that the veteran's original claim for 
service connection was received in October 1999 and was 
granted in August 2002, when a non compensable rating was 
assigned under Diagnostic Code 6100, effective in October 
1999.  As this case likewise is an appeal of an initial 
rating action, the Board will review the appeal under 
Fenderson. 

A review of the service medical records indicates that the 
veteran was treated in service for chronic otitis media, 
with rupture of the tympanic membrane, Hospitalization for 
this disability was required in July 1967, when he 
underwent a fascia myringoplasty, left.  He reported this 
history when examined in November 1977 for the purpose of 
separation from service.  However, at that time, 
examination was not undertaken due to surgical procedures. 
 
Noted in a treatment report dated in January 1978 was the 
fact that the veteran required surgery on the left ear in 
1961, 1964, 1967 and 1977.  At the time of this treatment, 
the veteran retained surprisingly good hearing in the left 
ear.  

On the authorized audiological evaluation in July 2001, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
15
15
15
LEFT
50
40
30
30
45

The puretone average was reported as 16 decibels in the 
right ear and 36 decibels in the left ear.  Speech 
audiometry revealed speech recognition ability of 80 
percent in the right ear and of 96 percent in the service 
connected left ear.

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from noncompensable to 100 
percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as 
measured by pure tone audiometric tests in the frequencies 
1,000, 2,000, 3,000 and 4,000 cycles per second.  The 
rating schedule establishes 11 auditory acuity levels 
designated from Level I for essentially normal hearing 
acuity through Level XI for profound deafness.

VA audiological examinations are conducted using a 
controlled speech discrimination test together with the 
results of a pure tone audiometry test.  The vertical 
lines in Table VI (in 38 C.F.R. § 4.85) represent nine 
categories of the percentage of discrimination based on 
the controlled speech discrimination test.  The horizontal 
columns in Table VI represent nine categories of decibel 
loss based on the pure tone audiometry test.  The numeric 
designation of impaired hearing (Levels I through XI) is 
determined for each ear by intersecting the vertical row 
appropriate for the percentage of discrimination and the 
horizontal column appropriate to the pure tone decibel 
loss.

The percentage evaluation is found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row 
appropriate to the numeric designation level for the ear 
having the poorer hearing acuity.  

Under the provisions of 38 C.F.R. § 4.85(f), if impaired 
hearing is only service connected in one ear, in order to 
determine the percentage evaluation from Table VII, the 
non service connected ear will be assigned a Roman 
Numerical designation for hearing impairment of I, subject 
to the provisions of 38 C.F.R. §§ 3.383(a)(3) (2002).  As 
these latter provisions only apply if the veteran is 
totally deaf in the non service connected ear, the veteran 
will be assigned a designation of I.

The report of audiometric testing by the VA in July 2001 
shows that pure tone thresholds in the left ear averaged 
36 decibels, with speech recognition of 96 percent.  Under 
the provisions of 38 C.F.R. § 4.85, such hearing is 
evaluated as Level I.  As hearing acuity in the non-
service connected right ear is likewise evaluated as Level 
I, the Board, utilizing the Table VII in 38 C.F.R. § 4.85 
finds that this level of hearing acuity does not support a 
compensable rating.  The Board notes that the record does 
not provide a basis to use Table VIA to derive the numeric 
designation of the veteran's hearing impairment.  
Audiometric test results do not show an exceptional 
pattern of hearing loss, see 38 C.F.R. § 4.86.  Nor has 
the examiner certified that use of the speech 
discrimination test is not appropriate.  See 38 C.F.R. 
§ 4.85(c).  

Accordingly, the Board concludes that the evidence does 
not support a compensable evaluation for left ear hearing 
loss.  The Board recognizes that the rating schedule is 
designed to accommodate changes in condition and that the 
veteran may be awarded an increased evaluation in the 
future should his disability picture change.  See 38 
C.F.R. § 4.1 (2002).  At present, however, the Board finds 
that a compensable evaluation is not warranted and that 
the benefit sought on appeal must be denied.


ORDER

Service connection for PTSD is denied.  

A higher initial rating for hypertension is denied.  

A higher initial rating for perforation of the left 
tympanic membrane, with left ear hearing loss, is denied.  



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

